Citation Nr: 0634300	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  01-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for herniated and 
bulging discs of the cervical and lumbar spine.

2.  Entitlement to a compensable disability rating for low 
back pain syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980 and from May 1981 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board previously adjudicated the veteran's claim in 
September 2005.  The veteran's claim for service connection 
for herniated and bulging discs of the cervical and lumbar 
spine was denied.  The Board also determined that the veteran 
was denied a compensable disability rating for his service-
connected low back pain syndrome in October 2000; however, he 
had not expressed any specific disagreement from that 
determination.

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the case to the Board for further development and 
re-adjudication in accordance with the directives of the 
August 2006 Joint Motion.  The Joint Motion said that a 
November 2000 submission from the veteran was an expression 
of disagreement with the denial of a compensable disability 
rating for his low back pain syndrome.  As such VA was 
required to issue a statement of the case for that issue.  
The Joint Motion further said that VA was required to obtain 
the veteran's complete records from the Social Security 
Administration (SSA) as part of the development required in 
this case.  

The Court granted the Joint Motion for remand in August 2006 
and returned the case to the Board.

The Board wrote to the veteran in September 2006.  The 
veteran was advised that the case was returned to the Board 
by the Court.  He was further advised that he had 90 days to 
submit additional evidence or argument in support of his 
claim.  The veteran responded that same month that he had no 
additional evidence or argument to submit.  

The veteran's representative submitted additional argument in 
October 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted a partial copy of a decision by an 
administrative law judge (ALJ) decision that granted him SSA 
disability benefits in May 2002.  In accordance with the 
directions of the Joint Motion, the veteran's SSA records, to 
include a complete copy of the decision and the medical 
evidence relied on, must be obtained.

Although the Joint Motion did not require a new compensation 
and pension examination, the requirement for such an 
examination is implicit in the language in the Joint Motion.  
It was noted that the VA examiner from April 2005 "did not 
have the benefit of the SSA records" in reaching his 
conclusions.  Therefore, upon completion of the required 
records development, a new examination of the evidence of 
record is required by the same VA examiner.  If that examiner 
is not available, a new examination will be required.  

The veteran was granted service connection for chronic low 
back pain syndrome in November 1986.  He was assigned a 
noncompensable disability rating for his disability.

The veteran submitted a claim for an increased rating for his 
low back pain disability in July 2000.  He was afforded a VA 
examination in August 2000.  His claim was denied in 
September 2000.  Notice of the denial was provided on 
September 11, 2000.

The veteran submitted another claim for an increased rating 
for his low back pain disability that was received at the RO 
on September 18, 2000.  The RO issued a rating decision, 
denying the veteran's claim, in October 2000.  Notice of the 
rating action was provided on October 17, 2000.

The veteran submitted a claim for service connection for 
herniated and bulging discs of the cervical and lumbar spine 
in November 2000.  He also stated that it was clear and 
unmistakable error for his back strain to be rated at the 
noncompensable level.  

As noted supra, the Joint Motion construed the veteran's 
statement regarding his noncompensable rating as a notice of 
disagreement with the October 2000 rating decision that 
denied a compensable disability rating.  38 C.F.R. §§ 20.201, 
20.302 (2006).  There is no indication in the claims file 
that the veteran has withdrawn the issue.  He must therefore 
be provided with a statement of the case (SOC) in response to 
this timely notice of disagreement.  See Manlincon v. West, 
12 Vet. App. 328 (1999).  An SOC should be issued unless the 
veteran's claim is resolved in some manner, such as by a 
favorable RO decision, or by withdrawal of the claim.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects an appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits.  
This should include the decision granting 
the benefits, as well as all of the 
medical records relied upon concerning 
that claim.  

3.  Upon completion of the above 
development, the veteran's claims folder 
should be presented to the VA examiner 
who had conducted the VA examination of 
April 2005.  The examiner should be 
requested to review the evidence added to 
the claims folder since the April 2005 
examination.  The examiner is requested 
to provide an opinion as to:

a).  Whether there is at least a 
50 percent probability or greater that 
the veteran's herniated and bulging discs 
of the cervical and lumbar spine are 
directly related to service, to include 
in-service low back pain?

b).  Whether there is at least a 
50 percent probability or greater that 
the veteran's herniated and bulging discs 
of the cervical and lumbar spine were 
caused by, or aggravated by, the service-
connected residuals of the fracture of 
the left tibia and fibula with shortening 
of the left lower extremity and/or the 
veteran's service-connected low back pain 
syndrome?

The examination report must include a 
complete rationale for all opinions 
expressed.  

If the same examiner is not available 
then the veteran should be afforded a new 
examination with the examiner requested 
to provide a response to the questions 
posed.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

6.  The RO should issue a statement of 
the case pertaining to the issue of 
entitlement to a compensable rating for 
the veteran's service-connected low back 
pain syndrome.  If, and only if, the 
veteran files a timely substantive 
appeal, the issue should be certified on 
appeal to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


